Title: To James Madison from John Elmslie, Jr., 10 July 1801 (Abstract)
From: Elmslie, John
To: Madison, James


10 July 1801, Cape Town, Good Hope. Letter of 4 Aug. 1800 with his instructions did not arrive until 22 Apr. Has signed bond and forwarded it to Philadelphia. Encloses list of vessels [not found] arrived from March 1800 until June 1801. One vessel, the Alnomac of Massachusetts, “came in here—Trading contrary to the Laws of the U. States.” Several captains did not contact him, although repeatedly requested to do so. When Williams sent Elmslie’s duplicate commission, he stated that probably no exequatur would be granted. Then-governor Sir George Yonge acknowledged him as U.S. consul on receipt of the 18 Dec. 1799 letter from Pickering. Yonge offered to summon special court over mutiny involving an American brig. Fortunately, the matter was settled without recourse to court. Reports that a secret expedition departed from cape, said to be bound for Manila. Several Americans are being held on British vessels. Has applied for their discharge, but to no effect. Admiral will not discharge them without certificates of citizenship from America or orders from British government. Encloses a list of those seeking discharge. In postscript mentions letter to be forwarded to president [probably Elmslie to Jefferson, 12 July 1801 (DLC: Jefferson Papers)].
 

   
   RC and enclosure (DNA: RG 59, CD, Cape Town, vol. 1). RC 5 pp.; addressed to Marshall. Enclosure (1 p.) lists eight seamen.



   
   A full transcription of this document has been added to the digital edition.

